Citation Nr: 1633483	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  15-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for anal incontinence.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to July 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Philippines.  The case was subsequently transferred to the Oakland RO.  

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he suffers anal incontinence as a result of the radiation therapy he received as treatment for anal cancer.  The treatment was provided by a private hospital contracted by VA to provide the care.  The Veteran contends that VA was negligent in its conduct with regard to his treatment for anal cancer.  He particularly argues that he was not advised that anal incontinence was a potential consequence of the treatment or that there was a surgical option available to him.  

A February 2016 VA examination report reflects that the Veteran's anal cancer was diagnosed at a VA facility and that VA physicians discussed treatment options with the Veteran.  A decision to pursue radiation thereapy was made, and a fee-basis authorization for radiation consultation and therapy was issued in June 2010.  

The May 2014 rating decision cites review of VA treatment notes dated from January 1997 to March 2014.  Unfortunately, these treatment notes have not been associated with the virtual claims file.  While the February 2016 VA examination report contains a detailed discussion of VA treatment notes that are relevant to the Veteran's diagnosis and treatment for anal cancer, the Board must review these medical records firsthand.  Consequently, the appeal must be remanded so that the outstanding VA treatment notes may be associated with the claims file.   Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to associate with the claims file any outstanding VA and private medical records pertinent to the Veteran's claim, to include all VA treatment notes dated from January 1997 to the present. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




